PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,951
Filing Date: 15 Feb 2018
Appellant(s): INDUSTRY-ACADEMIC COOPERATION FOUNDATION GYEONGSANG NATIONAL UNIVERSITY



__________________
Jong H. Park
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 27, 2021 and supplement dated February 14, 2022. 
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arif et al. (Development of Lightening Cream from Mangosteen Pericarp Extract and Olive Oil Emulsifier, International Proceedings of Economics Development and Research, 2014, Vol 68, pp. 58-65) (provided via IDS dated 2/15/2018) in view of Foulger (U.S. 2007/0025951).  
Arif teaches mangosteen is a Southeast Asian fruit which contains xanthones (p.58). About 50 of the xanthones have been isolated from the fruit including β-mangostin (p.58). These xanthones have potential to be skin lightening agents in order to treat hyperpigmentation disorders due to their ability to act as tyrosinase inhibitors (p.59). Tyrosinase is an enzyme which acts on the melanogenesis pathway (p.59). Tyrosinase inhibitors block malanogenesis activity, thereby lightening skin (p.59). To isolate the xanthones, the mangosteen pericarp (i.e. 6-10mm surface layer) was manually removed, chopped, dried and ground into powder (p.59). Extraction was performed on the mangosteen using methanol and ethyl acetate and the filtrate was concentrated in a rotary evaporator (p.59). The extract was used to prepare a skin lightening cream (p.60). 
Arif does not explicitly teach extraction with chloroform. 
Foulger teaches that various organic solvents can be used to extract xanthones from plant material. Foulger describes xanthone extractions from mangosteen heartwood. Suitable solvents for the extraction are solvents in which xanthones are soluble including hexane, ethylene chloride, methanol, benzene, ethanol, and chloroform [0024]. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing the instant Application to isolate a xanthone, such as β-mangostin, from G. mangostana pericarp as taught by Arif and include the xanthone in a skin whitening composition. The level of skill in formulating such a medicinal composition is that of a Ph.D. chemist or equivalent. In performing the xanthone extraction from the G. mangostana pericarp, it would have been prima facie obvious to one of skill in the are choose an extraction solvent from known organic solvents in which xanthones are soluble, such as the chloroform taught by Foulger.  Further, it would have been prima facie obvious to one having ordinary skill in the art following the teachings of Arif to apply the skin lightening cream to skin in order to lighten or whiten the skin. 

WITHDRAWN REJECTIONS 

1) Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Depigmentation of α-melanocyte-stimulating hormone-treated melanoma cells by β-mangostin is mediated by selective autophagy, Exp. Dermatol. 26(7):585-591 Epub 2016 Nov 16 (abstract)).  
Lee teaches use of beta-mangostin isolated from the seedcases of Garcinia mangostana for skin whitening. 
This rejection is withdrawn because the Lee reference does not qualify as prior art. Appellants provided an English translation of the PCT Application on 2/15/2018 and the PCT application predates the publication of the Lee reference. Thus, the Lee reference was misapplied as prior art in the final rejection dated 6/4/2021.   

2) Claims 11 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Arif et al. (Development of Lightening Cream from Mangosteen Pericarp Extract and Olive Oil Emulsifier, International Proceedings of Economics Development and Research, 2014, Vol 68, pp. 58-65)(provided via IDS dated 2/15/2018) in view of Foulger (U.S. 2007/0025951) and Lee et al. (Depigmentation of α-melanocyte-stimulating hormone-treated melanoma cells by β-mangostin is mediated by selective autophagy, Exp. Dermatol. 26(7):585-591 Epub 2016 Nov 16 (abstract)).
The combination of Arif and Foulger as well as the teachings of Lee are discussed above. 
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Arif and Foulger to select β-mangostin for isolation and application to the skin given Lee taught β-mangostin as a skin whitening agent. 
The rejection is withdrawn because Lee does not qualify as prior art.


 (2) Response to Argument
 
Appellants argue that there is no motivation to modify the amounts of α- and γ- mangostin of Arif to less than 20µm and 40µm, respectively. In view of the teachings of Arif, the more α-mangostin, the better. Since the prior art teaches that α-mangostin is effective for skin whitening, the prior art teaches away from the claimed invention (Brief at pp. 5-6). 
Examiner disagrees. A skilled artisan following the teachings of Arif would be motivated to select a xanthone taught for skin lightening, such as β-mangostin, isolate the xanthone, and include it in a skin cream for lightening skin. MPEP 2143. Given the isolation of β-mangostin, the resulting skin crème would not include other xanthones. A listing of multiple alternatives (i.e. skin lightening agents) is not a teaching away from any of the other alternatives. MPEP 2123.

Appellants argue that the obviousness rejection has been rebutted by showing criticality of the claimed range (Brief at pp.7-9). 
Examiner disagrees. Instant claims 11 and 14 permit any amount of β-mangostin, 0-20µM α-mangostin and 0-40µM γ-mangostin. Instant claim 20 permits any amount of β-mangostin, no α-mangostin and no γ-mangostin. Thus, none of the claims require the presence of α-mangostin or γ-mangostin. Appellants have attempted to rebut the prima facie case of obviousness by demonstrating where amounts of α-mangostin or γ-mangostin become lethal to cells.  Examiner is unpersuaded that determining such levels of components which are not required by the claims is sufficient to overcome the prima facie case of obviousness. Appellants can overcome a prima facie case of obviousness where Appellants are able to demonstrate an unexpected result that is commensurate in scope with the claimed invention. MPEP 716.02(d). Here, the ranges Appellants allege as critical are not required by the claims, and therefore cannot be said to be commensurate in scope with the claims. 

Appellants submit that with regard to claim 20, there is no motivation to exclude α-mangostin from the G. mangostana extracts (Brief at pp 10-11). 
Examiner disagrees. A skilled artisan following the teachings of Arif would have been motivated to select a skin lightening xanthone, such as β-mangostin, isolate it, add it to a cosmetic cream, and apply it to skin. A skilled artisan would have had a reasonable expectation of success in doing so given that Arif teaches “the xanthones isolated from G. mangostana pericarp has potentially to be an alternative skin lightening agent to treat hyperpigmentation disorders due to its ability to act as a tyrosinase inhibitor, where it can inhibit enzyme tyrosinase activity in the melanogenesis pathway”. At a minimum, a skilled artisan would have found it obvious to try each of the xanthones in G. mangostana pericarp for potential in skin lightening. MPEP 2143. For these reasons, Appellants argument is unpersuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.